Exhibit 10.1(b)

Schedule of Potential Payments to Form of Extended Severance Benefit Agreement



Name and Title

Extended Severance Benefit*

Effective Date



Nayan V. Kisnadwala


Executive Vice President and
Chief Financial Officer



$990,000

January 1, 2007

Walter P. Buczynski


Executive Vice President -- Secondary



$861,600

January 1, 2007

John C. Kendall


Executive Vice President -- Investment Portfolio



$800,000

September 30, 2006

James T. Hagan, Jr.


Executive Vice President --
Production (Fieldstone Mortgage)



$1,400,000

January 1, 2007

John C. Camp, IV


Senior Vice President --
Chief Information Officer



$641,000

January 1, 2007

*Based on 2006 Annual Base Salary